Citation Nr: 0944678	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-31 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than December 12, 
1996, for the grant of service connection for the cause of 
the Veteran's death and eligibility to Dependents' 
Educational Assistance (DEA) pursuant to Chapter 35 of Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active service from November 1952 to 
December 1954 and from March 1955 to October 1970.  The 
appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 administrative decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  

In July 2009, the appellant testified at a hearing before the 
undersigned Acting Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a January 1997 rating decision, the RO granted 
entitlement to service connection for the cause of the 
Veteran's death and basic eligibility to DEA.  The appellant 
was notified of this decision, but did not submit a notice of 
disagreement within one year.

2.  There has been no allegation of clear and unmistakable 
error in the January 1997 rating decision.




CONCLUSION OF LAW

There is no legal basis for the Board to grant an effective 
date prior to December 12, 1996, for service connection for 
the cause of the Veteran's death and eligibility to DEA.  38 
U.S.C.A. §§ 5110, 5109A, 7105(c) (West 2002); 38 C.F.R. 
§ 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

The appellant claims that an earlier effective date is 
warranted for the grant of service connection for the cause 
of the Veteran's death and eligibility for DEA.  During the 
July 2009 hearing the appellant testified that following the 
Veteran's death in October 1977, she intended to file a claim 
for death benefits, but was told by an employee of the 
Georgia Department of Veterans Services that she exceeded the 
income requirements for such a claim and could not prevail.  
She therefore did not file a claim for benefits until 
December 1996.

The Veteran died in October 1977.  The appellant filed an 
application for burial benefits in November 1977, but review 
of the claims folder does not indicate that a claim for other 
any compensation related to the Veteran's death was filed at 
that time. 

The appellant filed a claim for Dependency and Indemnity 
Compensation (DIC) in December 1996.  Her claim was granted 
in the January 1997 rating decision on appeal, and 
entitlement to service connection for the cause of the 
Veteran's death and basic eligibility to DEA was established 
with an effective date of December 12, 1996.  The appellant 
was notified of the grant of her claim in a February 1997 
letter.

A claimant has one year from the date of notice of an RO 
decision in which to submit a notice of disagreement.  
38 U.S.C.A. § 7105(b).  If a notice of disagreement is not 
received within one year of the notice, the decision becomes 
final.  38 U.S.C.A. § 7105(c). 

Following notice of the January 1997 rating decision, no 
relevant communication was received from the appellant until 
September 2005, when the RO received her current claim for an 
earlier effective date.  In no time within a year from the 
date she received notice of the grant of death benefits did 
the appellant express disagreement with the effective date 
assigned by the RO in the January 1997 decision, nor did she 
express a desire for Board review.  

In the absence of a timely notice of disagreement the January 
1997 decision became final.  Final decisions can be revised 
in only two ways.  First, they can be reopened upon 
submission of new and material evidence.  Because the 
effective date for a grant based on new and material evidence 
can be no earlier than the date of application to reopen, 
reopening based on new and material evidence can never result 
in an earlier effective date.  38 U.S.C.A. § 5110(a) (West 
2002); Loenard v. Nicholson, 405 F.3d 1338, 1337 (Fed. Cir. 
2005).

The second route to an earlier effective date is through a 
successful claim of clear and unmistakable error in the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a) (2009).  
There has been no allegation of clear and unmistakable error 
in the January 1997 rating decision.

The appellant has asserted that she intended to submit a 
claim for DIC in 1977, but was told by an employee of the 
Georgia Department of Veterans Services, a veterans' 
representative organization unaffiliated with VA, that she 
would not prevail on such a claim due to her income.  In 
support of her contention, she provided VA with an undated 
and incomplete application for DIC and noted in a December 
1996 statement that she had intended to file this claim in 
November 1977.  

While the Board is sympathetic to the appellant's 
contentions, the record does not indicate that any claim for 
DIC was received by VA prior to December 1996.  In addition, 
this case involves an attempt to make a free standing claim 
for an earlier effective date.  Such a claim is not legally 
permitted.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The 
Board is required to note the finality of the January 1997 
rating decision, and dismiss the appeal for an earlier 
effective date.  Id. at 300.  In this case, it is the law and 
not the evidence that is dispositive.  See generally Sabonis 
v. Brown, 6 Vet. App. 426 (1994).





ORDER

Entitlement to an effective date earlier than December 12, 
1996, for the grant of service connection for the cause of 
the Veteran's death and eligibility to DEA is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


